


EXECUTION VERSION


CONSENT AND FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS CONSENT AND FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT (this "Amendment") is made and entered into this 27th day of
August, 2013, by and among DELTA APPAREL, INC., a Georgia corporation ("Delta"),
M. J. SOFFE, LLC, a North Carolina limited liability company and
successor-by-merger to TCX, LLC, a North Carolina limited liability company
("Soffe"), JUNKFOOD CLOTHING COMPANY, a Georgia corporation ("Junkfood"), TO THE
GAME, LLC, a Georgia limited liability company ("TTG"), ART GUN, LLC, a Georgia
limited liability company ("Art Gun"; Delta, Soffe, Junkfood, TTG and Art Gun
being hereinafter collectively called "Borrowers" and individually a
"Borrower"); the parties to the Loan Agreement (as defined below) from time to
time as Lenders (each individually, a "Lender" and collectively, "Lenders"); and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association ("Wells
Fargo"), in its capacity as agent for Lenders (together with its successors in
such capacity, "Agent").
Recitals:
Borrowers, Agent and Lenders are parties to a certain Fourth Amended and
Restated Loan and Security Agreement dated May 27, 2011 (as at any time amended,
restated, modified or supplemented, the "Loan Agreement"), pursuant to which
Agent and Lenders have made certain loans and other financial accommodations
available to Borrowers.
Prior to the date hereof, TCX, LLC, a North Carolina limited liability company,
merged into Soffe, with Soffe being the surviving entity.
Borrowers have informed Agent and Lenders that TTG intends to purchase certain
trademarks from Salt Life Holdings, LLC, a Florida limited liability company
(the "Salt Life Acquisition"). In addition, Borrowers have informed Agent and
Lenders that Borrowers' Central American Affiliates intend to purchase
additional Equipment using the proceeds of loans from financial institutions
other than Agent and Lenders (the "Central American Equipment Purchase").To
facilitate the Salt Life Acquisition and the Central American Equipment
Purchase, Borrowers have requested that Agent and Lenders make available certain
additional loans and other financial accommodations to Borrowers and consent to
the Salt Life Acquisition and the Central American Equipment Purchase. Agent and
Lenders are willing to consent to the Salt Life Acquisition and the Central
American Equipment Purchase and extend such additional loans and other financial
accommodations on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.    Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.
2.    Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a)    By deleting the definitions of "Alternate Excess Availability,"
"Application Event," "Cash Dominion Period," "Cash Dominion Trigger Event,"
"Commitment," "Excess Availability," "Financial Covenant Testing Period,"
"Financial Covenant Trigger Event," "Financing Agreements,"

1

--------------------------------------------------------------------------------




"Fixed Charge Coverage Ratio," "Fixed Charges," "Interest Period,""Loans,"
"Permitted Foreign Debt," "Permitted Trademark Financing Debt," "Pro Rata
Share," "Reserves" and "Value" set forth in Section 1 of the Loan Agreement and
by substituting the following in lieu thereof, respectively:
"Alternate Excess Availability" shall mean the amount, as determined by Agent,
calculated at any time, equal to: (a) the Tranche A Borrowing Base minus (b) the
amount of all then outstanding and unpaid Obligations.
"Application Event" shall mean the occurrence of (a) a failure by Borrowers to
repay (i) all of the Obligations with respect to the Tranche B Loans in full on
the Tranche B Maturity Date, (ii) all of the Obligations in full on the Tranche
A Maturity Date, or (iii) any earlier date upon which the Obligations become due
and payable in full, or (b) an Event of Default and the election by Agent or the
Required Lenders to require that payments and proceeds of Collateral be applied
pursuant to Section 6.4(b) hereof.
"Cash Dominion Period" shall mean the period beginning on the date of a Cash
Dominion Trigger Event and ending on the day on which Agent has reasonably
determined that (a) no Event of Default exists, and (b) Borrowers have
maintained Excess Availability in an amount equal to or greater than twelve and
one-half percent (12.5%) of the lesser of (i) the Tranche A Borrowing Base and
(ii) the sum of the Tranche A Maximum Credit and the Tranche B Maximum Credit,
for a period of sixty (60) consecutive days.
"Cash Dominion Trigger Event" shall mean (a) the occurrence of an Event of
Default, or (b) Agent's reasonable determination that Excess Availability is
less than an amount equal to twelve and one-half percent (12.5%) of the lesser
of (i) the Tranche A Borrowing Base and (ii) the sum of the Tranche A Maximum
Credit and the Tranche B Maximum Credit.
"Commitment" shall mean each of the Tranche A Commitment and the Tranche B
Commitments, sometimes being collectively referred to herein as the
"Commitments."
"Excess Availability" shall mean the amount, as determined by Agent, calculated
at any time, equal to: (a) the lesser of (i) the Tranche A Borrowing Base and
(ii) the sum of the Tranche A Maximum Credit and the Tranche B Maximum Credit,
minus (b) the amount of all then outstanding and unpaid Obligations.
"Financial Covenant Testing Period" shall mean the period beginning on the date
of a Financial Covenant Trigger Event, and ending on the day on which Agent has
determined that (a) no Event of Default exists or has existed for sixty (60)
consecutive days, and (b) Borrowers have maintained Alternate Excess
Availability in an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (i) the Tranche A Borrowing Base and (ii) the sum of
the Tranche A Maximum Credit and the Tranche B Maximum Credit, for a period of
sixty (60) consecutive days.
"Financial Covenant Trigger Event" shall mean (a) the occurrence of an Event of
Default or (b) Agent's reasonable determination in its discretion that Alternate
Excess Availability is less than an amount equal to twelve and one-half percent
(12.5%) of the lesser of (i) the Tranche A Borrowing Base and (ii) the sum of
the Tranche A Maximum Credit and the Tranche B Maximum Credit.

2

--------------------------------------------------------------------------------




"Financing Agreements" shall mean, collectively, this Agreement, the Art Gun
Subordination Agreement, the Salt Life Subordination Agreement, the Pledge
Agreement, the Guarantees, the Mortgages and all notes, guarantees, security
agreements and other agreements, documents and instruments now or at any time
hereafter executed and/or delivered by any Borrower or Obligor in connection
with this Agreement.
"Fixed Charge Coverage Ratio" shall mean, with respect to Borrowers and their
Subsidiaries, on a consolidated basis, for any period of determination, the
ratio of (a) EBITDA of Borrowers during such period minus the sum of (i) the
amount of any taxes paid in cash, cash dividends to the equity holders of such
Person and other distributions to equity holders of such Person during the
period in question (for avoidance of doubt, excluding redemptions with respect
to the Capital Stock of such Person (including, but not limited to stock
repurchases)) plus (ii) all Unfinanced Capital Expenditures made during such
period plus (iii) all regularly scheduled (as determined at the beginning of the
respective period) principal payments of Indebtedness for borrowed money and
Indebtedness with respect to the Capital Leases made during such period to (b)
Fixed Charges of Borrowers and their Subsidiaries for the same period.
"Fixed Charges" for any Person during any period shall mean the sum of, without
duplication:
(a) Interest Expense (including the interest component with respect to
Indebtedness under Capital Leases) paid in cash during such period, plus
(b) an amount equal to the sum of:
(i) the product of (A)$227,575.30 (which represents the aggregate monthly
reduction of the Eligible Real Property and Eligible Equipment components of the
Tranche A Borrowing Base in effect under this Agreement) multiplied by (B) the
cumulative number of months during such period for which the amount set forth in
subclause (i)(A) of this definition was deducted from the Tranche A Borrowing
Base plus
(ii) the product of (A) $213,056.45 (which represents the aggregate monthly
reduction of the Eligible Real Property and Eligible Equipment components of the
"Borrowing Base" in effect under and as defined in this Agreement prior to the
First Amendment Date) multiplied by (B) the cumulative number of months during
such period for which the amount set forth in subclause (ii)(A) of this
definition was deducted from the "Borrowing Base" in effect under and as defined
in this Agreement prior to the First Amendment Date.
"Interest Period" shall mean, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one (1)or three (3) months thereafter; provided,
however, that (a) interest shall accrue at the applicable rate based upon the
LIBOR Rate from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (b) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next

3

--------------------------------------------------------------------------------




preceding Business Day, (c) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is one (1) or three (3) months after the date on which the Interest
Period began, as applicable, and (d) Borrowers may not elect an Interest Period
(i) with respect to Tranche A Loans, which will end after the Tranche A Maturity
Date, and (ii) with respect to Tranche B Loans, which will end after the Tranche
B Maturity Date.
"Loans" shall mean the Tranche A Loans and the Tranche B Loans.
"Obligations" shall mean (a) any and all Loans, Letter of Credit Obligations and
all other obligations, liabilities and indebtedness of every kind, nature and
description owing by any or all of the Borrowers to Agent or any Lender or any
of their Affiliates or Issuing Bank, including principal, interest, charges,
fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether arising under this Agreement or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to any or all of the Borrowers under the
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured, and however acquired by Agent or Lenders and (b) for
purposes only of Sections 5 and 6.4 hereof, any and all Banking Relationship
Debt; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations of any Obligor shall exclude any Excluded Swap
Obligation of such Obligor. From and after the Closing Date, all Existing
Obligations outstanding on the Closing Date shall be deemed to be outstanding,
and to constitute Obligations, under this Agreement, and shall be subject to all
of the terms and conditions hereof.
"Permitted Foreign Debt" shall mean Indebtedness incurred by a Foreign
Subsidiary, which is formed by Borrowers or their Subsidiaries in compliance
with this Agreement, with respect to one or more working capital credit
facilities for use in the operations of such Foreign Subsidiary at any time
after the Closing Date with respect to a credit facility in an aggregate
principal amount acceptable to Agent; provided that (a) such Indebtedness is not
secured by any stock or assets of any Borrower or Obligor, and any Lien upon the
assets of such Foreign Subsidiary to secure such Indebtedness (including
Inventory of such Foreign Subsidiary) shall not extend or continue following the
sale of any such assets to a Borrower, and the secured party holding any such
Lien (and its successors and assigns), if required by Agent, is a party with
Agent to an intercreditor agreement that is in all respects acceptable to Agent,
(b) such Indebtedness (except in the case of the Permitted Central American Debt
and Permitted First Amendment Honduran Debt) matures on a date not earlier than
six (6) months after the last day of the Credit Facility and includes
amortization payments (if any) in any calendar year in an amount not greater
than fifteen percent (15%) of the principal amount of such Indebtedness, (c)
such Indebtedness accrues interest at a rate determined in good faith by the
Board of Directors (or applicable governing authority) of such Foreign
Subsidiary

4

--------------------------------------------------------------------------------




to be a market rate of interest for such Indebtedness at the time of issuance
thereof, (d) at the time of the incurrence of such Indebtedness, such
Indebtedness is permitted under the Material Contracts as in effect on the date
hereof without the need to obtain any waivers thereunder, and (e) such
Indebtedness is otherwise on terms and conditions satisfactory to Agent, acting
reasonably. For the avoidance of doubt, the Permitted Central American Debt
constitutes Permitted Foreign Debt hereunder but the Permitted First Amendment
Honduran Debt does not constitute Permitted Foreign Debt hereunder.
"Permitted Trademark Financing Debt" shall mean Indebtedness incurred by one or
more Borrowers at any time after the Closing Date with respect to a credit
facility in an aggregate principal amount acceptable to Agent; provided that (a)
such Indebtedness is unsecured by any stock or assets of any Borrower or Obligor
other than certain or all of the trademarks of Borrowers, (b) the secured party
holding any Lien securing such Indebtedness (and its successors and assigns), if
required by Agent, is a party with Agent to an intercreditor agreement that is
in all respects acceptable to Agent, and specifically in which Agent is given
the unqualified right, vis-à-vis such secured party (and its successors and
assigns), to enforce Agent's security interests and Liens with respect to and to
dispose of a Borrower's Inventory with the benefit of any trademarks applicable
thereto, irrespective of such Borrower's default under any financing agreements
or other documents with such secured party, (c) any subsequent purchaser or
licensor of the trademarks (from either a Borrower or any other Person), if
required by Agent, is a party to an intercreditor agreement or other agreement
that is in all respects acceptable to Agent, and specifically in which Agent is
given the unqualified right, vis-à-vis such purchaser or licensor (and its
successors and assigns), to enforce Agent's security interests and Liens with
respect to and to dispose of a Borrower's Inventory with the benefit of any
trademarks applicable thereto, irrespective of such Borrower's default under any
agreements or other documents with such purchaser or licensor, (d) such
Indebtedness matures on a date not earlier than six (6) months after the last
day of the Credit Facility and does not include any amortization payments, (e)
such Indebtedness accrues interest at a rate determined in good faith by the
Board of Directors (or applicable governing authority) of the applicable
Borrower to be a market rate of interest for such Indebtedness at the time of
issuance thereof, (f) at the time of the incurrence of such Indebtedness, such
Indebtedness is permitted under the Material Contracts as in effect on the date
hereof without the need to obtain any waivers thereunder, (g) if such
Indebtedness is to be secured by a trademark of any Borrower that was included
as an Eligible Trademark on the most recent report detailing the calculation of
the Tranche A Borrowing Base delivered prior to the incurrence of such
Indebtedness, Agent shall have received an updated report that excludes such
trademark from Eligible Trademarks, (h) at the time of and after giving pro
forma effect to the incurrence of such Indebtedness, no Event of Default exists,
and (i) such Indebtedness is otherwise on terms and conditions satisfactory to
Agent, acting reasonably. For the avoidance of doubt, any Indebtedness owing to
Salt Life in respect of trademarks purchased by TTG from Salt Life shall not
constitute Permitted Trademark Financing Debt.
"Pro Rata Share" shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender's Tranche A Commitment,
Tranche B Commitment or Commitment, as applicable, and the denominator of which
is the aggregate amount of all of the Tranche A Commitments, Tranche B
Commitments or

5

--------------------------------------------------------------------------------




Commitments, as applicable, of Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.7 hereof; provided, that, if the
Commitments have been terminated, the numerator shall be the unpaid amount of
such Lender's Loans and its interest in the Letters of Credit and the
denominator shall be the aggregate amount of all unpaid Loans and Letters of
Credit.
"Reserves" shall mean as of any date of determination, such amounts as Agent may
from time to time establish and revise in good faith reducing the amount of
Tranche A Loans and Letters of Credit which would otherwise be available to
Borrowers under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks arising after the date of this
Agreement or of which Agent had no actual knowledge as of such date, which, as
determined by Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value, including any
Dilution Reserve, (ii) the assets, business or financial condition of any
Borrower or Obligor or (iii) the security interests and other rights of Agent or
any Lender in the Collateral (including the enforceability, perfection and
priority thereof); or (b) to reflect Agent's good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Obligor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) to reflect outstanding Letters of
Credit as provided in Section 2.2 hereof; or (d) in the amount of any Bank
Product Reserve Amount; or (e) in respect of any state of facts which Agent
determines in good faith constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default. To the extent Agent may
revise the lending formulas used to determine either the Tranche A Borrowing
Base or the Tranche B Borrowing Base or establish new criteria or revise
existing criteria for Eligible Accounts or Eligible Inventory so as to address
any circumstances, condition, event or contingency in an manner satisfactory to
Agent, Agent shall not establish a Reserve for the same purpose. The amount of
any Reserve established by Agent shall have a reasonable relationship to the
event, condition or other matter which is the basis for such reserve as
determined by Agent in good faith.
"Value" shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in, first-out basis in
accordance with GAAP or (b) market value; provided, that, for purposes of the
calculation of either the Tranche A Borrowing Base or the Tranche B Borrowing
Base, (i) the Value of the Inventory shall not include: (A) the portion of the
value of Inventory equal to the profit earned by any Affiliate on the sale
thereof to any Borrower or (B) write-ups or write-downs in value with respect to
currency exchange rates and (ii) notwithstanding anything to the contrary
contained herein, the cost of the Inventory shall be computed in the same manner
and consistent with the most recent appraisal of the Inventory received and
accepted by Agent prior to the date hereof, if any.
(b)    By adding the following new definitions of "Commodity Exchange Act,"
"Excluded Swap Obligation," "First Amendment Date," "Permitted First Amendment
Honduran Debt," "Qualified ECP Obligor," "Salt Life," "Salt Life Purchase
Agreement," "Salt Life Subordination Agreement," "Swap Obligation," "Tranche A
Borrowing Base," "Tranche A Commitment," "Tranche A Loans," "Tranche A Maturity
Date," "Tranche A Maximum Credit," "Tranche B Borrowing Base," "Tranche B

6

--------------------------------------------------------------------------------




Commitment," "Tranche B Loans," "Tranche B Maturity Date" and "Tranche B Maximum
Credit" to Section 1 of the Loan Agreement in proper alphabetical order:
"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Excluded Swap Obligation" shall mean, with respect to any Obligor, any Swap
Obligation if, and to the extent that, all or a portion of the joint and several
liabilities with respect to, guarantee of such Obligor of, or the grant by such
Obligor of a security interest to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Obligor's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the joint and several liabilities or guarantee of such
Obligor or the grant of such security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such joint and
several liabilities, guarantee or security interest is or becomes illegal.
"First Amendment Date" shall mean August ___, 2013.
"Permitted First Amendment Honduran Debt" shall mean Indebtedness incurred by
the Honduras Subsidiaries and owing to Banco Ficohsa, a Honduran bank,and
incurred for the purpose of purchasing certain Equipment by the Honduras
Subsidiaries, and any refinancing of such Indebtedness on terms and conditions
materially not less favorable to the Honduran Subsidiaries.
"Qualified ECP Obligor" shall mean, in respect of any Swap Obligation, each
Obligor that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
"eligible contract participant" under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as
an"eligible contract participant" at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Salt Life" shall mean Salt Life Holdings, LLC, a Florida limited liability
company.
"Salt Life Purchase Agreement" shall mean that certain Asset Purchase Agreement
among TTG, Salt Life,Roger C. Combs, Sr., an individual resident of the state of
Florida, Donald R. Combs, an individual resident of the state of Florida,
Richard Thompson, an individual resident of the state of Florida, and Michael T.
Hutto, an individual resident of the state of Florida, dated the First Amendment
Date.
"Salt Life Subordination Agreement" shall mean that certain Debt Subordination
Agreement dated the First Amendment Date, among Salt Life, TTG, Delta and Agent.

7

--------------------------------------------------------------------------------




"Swap Obligation" shall mean, with respect to any Obligor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
"Tranche A Borrowing Base" shall mean, at any time, an amount equal:
(a)    the sum of:
(i)
eighty-five percent (85%) of the Net Amount of the Eligible Accounts, plus

(ii)    the lesser of:
(1)    the Inventory Loan Limit, or
(2)    the lesser of (A) sixty percent (60%) of the Value of Eligible Inventory
consisting of finished goods (including finished garments and headwear
regardless of whether Borrowers classify such goods as raw materials or finished
goods), Borrowers' raw materials consisting of raw cotton and yarn for such
finished goods, and finished yarn categorized as work-in-process; or (B)
eighty-five percent (85%) of the Net Orderly Liquidation Value of such Eligible
Inventory, plus
(iii) sixty-five percent (65%) of the appraised fair market value (based on the
most recent appraisal completed prior to the First Amendment Date that is in
form, contains assumptions and utilizes methods acceptable to Agent and that is
performed by an appraiser acceptable to Agent) of Eligible Real Property, which
amount shall be reduced on the first day of each month, commencing October 1,
2013 by an amount equal to $150,447.92; plus
(iv)    eighty-five percent (85%) multiplied by the Net Orderly Liquidation
Value of the Eligible Equipment of Borrowers (based on the most recent appraisal
completed prior to the First Amendment Date that is in form, contains
assumptions and utilizes methods acceptable to Agent and that is performed by an
appraiser acceptable to Agent), which amount shall be reduced on the first day
of each month, commencing October 1, 2013, by an amount equal to $77,127.38;
plus
(v)    the lesser of: (A) $7,500,000; or (B) forty-five percent (45%) of the Net
Orderly Liquidation Value of Eligible Trademarks (inclusive of any potential
value after tax benefit, at the Agent's discretion); minus
(b)    the Reserves.
"Tranche A Commitment" shall mean, at any time, as to each Lender, the principal
amount set forth beside such Lender's name on Schedule 1.21hereto with respect
to Tranche A Loans or in the Assignment and Acceptance pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of Section
13.7 hereof,

8

--------------------------------------------------------------------------------




as the same may be adjusted from time to time in accordance with the terms
hereof; sometimes being collectively referred to herein as "Tranche A
Commitments."
"Tranche A Loans" shall mean the loans now or hereafter made by or on behalf of
any Lender or by Agent for the benefit of any Borrower on a revolving basis
(involving advances, repayments and readvances) as set forth in Section
2.1(a)(i) hereof.
"Tranche A Maturity Date" shall have the meaning set forth in Section 13.1
hereof.
"Tranche A Maximum Credit" shall mean the amount of (a) at any time prior to the
Tranche B Maturity Date, the difference between $145,000,000 minus the Tranche B
Maximum Credit, or (b) at any time on or after the Tranche B Maturity Date,
$145,000,000, subject to increase from time to time pursuant to Section 2.5.
"Tranche B Borrowing Base" shall mean, at any time, an amount equal to the sum
of:
(a)    five percent (5%) of the Net Amount of the Eligible Accounts, plus
(b)    five percent (5%) of the Net Orderly Liquidation Value of Eligible
Inventory consisting of finished goods (including finished garments and headwear
regardless of whether Borrowers classify such goods as raw materials or finished
goods), Borrowers' raw materials consisting of raw cotton and yarn for such
finished goods, and finished yarn categorized as work-in-process.
"Tranche B Commitment" shall mean, at any time, as to each Lender, the principal
amount set forth beside such Lender's name on Schedule 1.21 hereto with respect
to Tranche B Loans or in the Assignment and Acceptance pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of Section
13.7 hereof, as the same may be adjusted from time to time in accordance with
the terms hereof; sometimes being collectively referred to herein as "Tranche B
Commitments."
"Tranche B Loans" shall mean the loans now or hereafter made by or on behalf of
any Lender or by Agent for the benefit of any Borrower on a revolving basis
(involving advances, repayments and readvances) as set forth in Section
2.1(a)(ii) hereof.
"Tranche B Maturity Date" shall have the meaning set forth in Section 13.1
hereof.
"Tranche B Maximum Credit" shall mean the lesser of (i) $10,000,000 and (ii) the
Tranche B Borrowing Base as set forth in the most recent monthly reporting
delivered to Agent in compliance with Section 7.1(a)(ii) hereof.
(c)    By deleting clause (a) of the definition of "Interest Rate" set forth in
Section 1 of the Loan Agreement and by substituting the following in lieu
thereof:
(a)     Subject to clauses (b) and (c) of this definition below: (i) as to Base
Rate Tranche A Loans, the Base Rate plus three-quarters of one percent (0.75%),
(ii) as to LIBOR Rate Tranche A Loans, a rate of one and three-quarters of one
percent (1.75%) per annum in excess of the LIBOR Rate (based on the LIBOR Rate
applicable for the Interest Period selected by Borrowers (or Administrative
Borrower on behalf of

9

--------------------------------------------------------------------------------




Borrowers)as in effect two (2) Business Days after the date of receipt by Agent
of the request of Borrowers (or Administrative Borrower on behalf of Borrowers)
for such LIBOR Rate Tranche A Loans in accordance with the terms hereof, whether
such rate is higher or lower than any rate previously quoted to any Borrower),
(iii)as to Base Rate Tranche B Loans, the Base Rate plus two and three-quarters
of one percent (2.75%), and (iv) as to LIBOR Rate Tranche B Loans, a rate of
three and three-quarters of one percent(3.75%) per annum in excess of the LIBOR
Rate (based on the LIBOR Rate applicable for the Interest Period selected by
Borrowers (or Administrative Borrower on behalf of Borrowers)as in effect two
(2) Business Days after the date of receipt by Agent of the request of Borrowers
(or Administrative Borrower on behalf of Borrowers) for such LIBOR Rate Tranche
B Loans in accordance with the terms hereof, whether such rate is higher or
lower than any rate previously quoted to any Borrower);
(d)    By deleting clauses (c) and (f) of the definition of "Permitted
Acquisition" set forth in Section 1 of the Loan Agreement and by substituting
the following in lieu thereof, respectively:
(c)    if the acquired assets are to be included in either the Tranche A
Borrowing Base or the Tranche B Borrowing Base simultaneously with the
consummation of the Permitted Acquisition, Agent's examiners shall have
completed a field exam and audit of the Acquisition Target and, if Agent in its
discretion elects, an appraisal of any acquired assets consisting of Inventory,
each in scope and with results reasonably acceptable to Agent, or if such field
exam and audit (and appraisal, if Agent so elects) are not conducted, then the
assets of such Acquisition Target shall not be included in either the Tranche A
Borrowing Base or the Tranche B Borrowing Base and shall be ineligible for
borrowing purposes until such exam and audit (and appraisal, if Agent so elects)
are conducted in scope and with results reasonably acceptable to Agent;
(f)    Borrowers shall have delivered to Agent a certificate executed by the
chief financial officer of Borrowers which demonstrates to the reasonable
satisfaction of Agent that:
(i)    at the time of such Acquisition Transaction, Borrowers shall have average
Excess Availability for the thirty (30) day period immediately preceding the
date of such Acquisition Transaction (calculated based on the amount of the
Excess Availability on each date during such period) of not less than (A) if the
Acquisition Consideration for such Acquisition Transaction is less than
$10,000,000, an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (1) the Tranche A Borrowing Base or (2) the sum of the
Tranche A Maximum Credit and the Tranche B Maximum Credit, or (B) if the
Acquisition Consideration for such Acquisition Transaction is equal to or
greater than $10,000,000, an amount equal to or greater than seventeen and
one-half percent (17.5%) of the lesser of (1) the Tranche A Borrowing Base or
(2) the sum of the Tranche A Maximum Credit and the Tranche B Maximum Credit;
(ii)    at the time of and after giving pro forma effect to such Acquisition
Transaction, Borrowers shall have Excess Availability of not less than (A) if
the Acquisition Consideration for such Acquisition Transaction is less than
$10,000,000, an amount equal to or greater than twelve and one-half percent
(12.5%) of the lesser of (1) the Tranche A Borrowing Base or (2) the sum of the
Tranche A Maximum Credit and the Tranche B Maximum Credit, or (B) if the

10

--------------------------------------------------------------------------------




Acquisition Consideration for such Acquisition Transaction is equal to or
greater than $10,000,000, an amount equal to or greater than seventeen and
one-half percent (17.5%) of the lesser of (1) the Tranche A Borrowing Base or
(2) the sum of the Tranche A Maximum Credit and the Tranche B Maximum Credit;
and
(iii)    at the time of and after giving pro forma effect to such Acquisition
Transaction (as if such Acquisition Transaction occurred on the first day of the
twelve (12) fiscal month period that includes the most recent fiscal month for
which Borrowers have delivered financial statements to Agent pursuant to Section
9.6), Borrowers shall demonstrate a Fixed Charge Coverage Ratio of at least 1.10
to 1.00 for the twelve (12) fiscal month period ending on the last day of such
fiscal month, provided, however, that Borrowers' satisfaction of such ratio need
not be demonstrated if, at the time of and after giving pro forma effect to such
Acquisition Transaction, Excess Availability is equal to or greater than
twenty-five percent (25%) of the lesser of (A) the Tranche A Borrowing Base or
(B) the sum of the Tranche A Maximum Credit and the Tranche B Maximum Credit;
(e)    By deleting the definitions of "Borrowing Base," "Maturity Date"and
"Maximum Credit" set forth in Section 1 of the Loan Agreement.
(f)    By deleting Section 2.1(a) and (c) of the Loan Agreement and by
substituting in lieu thereof the following:
(a)    (i)    Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Tranche A Loans to Borrowers from time to time in amounts requested by Borrowers
up to the amount outstanding at any time equal to the lesser of: (i) the Tranche
A Borrowing Base or (ii) the Tranche A Maximum Credit at such time. Except as
otherwise provided herein or permitted hereunder, (y) the aggregate principal
amount of the sum of the Tranche A Loans and Letter of Credit Obligations
outstanding at any time to Borrowers shall not exceed the lesser of the Tranche
A Borrowing Base or the Tranche A Maximum Credit, and (z) the aggregate
principal amount of the Tranche A Loans outstanding at any time to Borrowers
based on the Eligible Inventory of Borrowers shall not exceed the Inventory Loan
Limit. If Agent shall determine, in its sole discretion, that a material adverse
change in the financial condition of any Borrower has occurred, or if a Default
or Event of Default exists, then Agent shall have the right (exercisable at such
time or times as Agent deems appropriate) to require that separate Tranche A
Borrowing Base calculations be made for each Borrower, as well as the right to
limit the use of proceeds of the Tranche A Loans by each Borrower to an amount
equal to such Borrower's Tranche A Borrowing Base.
(ii)    Subject to and upon the terms and conditions contained herein, each
Lender severally (and not jointly) agrees to fund its Pro Rata Share of Tranche
B Loans to Borrowers from time to time in amounts requested by Borrowers up to
the amount outstanding at any time equal to the lesser of: (i) the Tranche B
Borrowing Base or (ii) the Tranche B Maximum Credit at such time. Except as
otherwise provided herein or permitted hereunder, the aggregate principal amount
of the sum of the Tranche B Loans outstanding at any time to

11

--------------------------------------------------------------------------------




Borrowers shall not exceed the lesser of the Tranche B Borrowing Base or the
Tranche B Maximum Credit. If Agent shall determine, in its sole discretion, that
a material adverse change in the financial condition of any Borrower has
occurred, or if a Default or Event of Default exists, then Agent shall have the
right (exercisable at such time or times as Agent deems appropriate) to require
that separate Tranche B Borrowing Base calculations be made for each Borrower,
as well as the right to limit the use of proceeds of the Tranche B Loans by each
Borrower to an amount equal to such Borrower's Tranche B Borrowing Base.
(c)    Notwithstanding anything to the contrary contained herein, (i) the
aggregate amount of the Tranche A Loans and Letter of Credit Obligations based
on Eligible Inventory consisting of yarn classified as work-in-process
outstanding at any time shall not exceed $2,500,000 at any time, and (ii) the
portion of the Tranche A Borrowing Base on any date calculated with reference to
Eligible Real Property, Eligible Equipment, and Eligible Trademarks,
collectively, shall not exceed twenty percent (20%) of the sum of the Tranche A
Maximum Credit and the Tranche B Maximum Credit. In the event that (x) the
outstanding amount of any component of the Tranche A Loans, or the aggregate
amount of the outstanding Tranche A Loans and Letter of Credit Obligations,
exceeds the amounts available under the applicable lending formulas, the Letter
of Credit Limit, the Inventory Loan Limit or the Tranche A Maximum Credit, as
applicable, or (y) the outstanding amount of any component of the Tranche B
Loans exceeds the amounts available under the applicable lending formulas or the
Tranche B Maximum Credit, as applicable, in each case, such event shall not
limit, waive or otherwise affect any rights of Agent or Lenders in that
circumstance or on any future occasions and Borrowers shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.
(g)    By adding a new Section 2.1(e) to the Loan Agreement in correct
alphabetical order as follows:
(e)    Notwithstanding anything to the contrary set forth herein, Borrowers
shall not request, and no Lender shall be under any obligation to fund, any
Tranche A Loan unless Borrowers have borrowed Tranche B Loans in an amount equal
to the Tranche B Maximum Amount then in effect (to the extent that the Tranche B
Commitments have not be terminated in accordance with this Agreement). If, at
any time, the amount of Tranche B Loans outstanding exceeds the Tranche B
Maximum Amount, Borrowers shall be deemed to have requested Tranche A Loans in
an amount equal to such excess, the proceeds of such Tranche A Loans to be used
to repay Tranche B Loans in an amount equal to such excess. If, at any time
prior to the Tranche B Maturity Date that Tranche A Loans are outstanding, the
amount of Tranche B Loans outstanding is less than the Tranche B Maximum Amount,
Borrowers shall be deemed to have requested Tranche B Loans in an amount equal
to the lesser of such shortfall and the amount of Tranche A Loans then
outstanding, the proceeds of such Tranche B Loans to be used to repay Tranche A
Loans in an amount equal to such shortfall or the amount of Tranche A Loans then
outstanding, as applicable. If any Tranche B Loans are repaid pursuant to the
terms of this Agreement, any Loans requested by Borrowers (including, without
limitation, Tranche A Loans) shall be deemed to be requests for Tranche B Loans

12

--------------------------------------------------------------------------------




until the amount of Tranche B Loans outstanding is equal to the Tranche B
Maximum Amount.
(h)    By deleting the reference to the term "Borrowing Base" set forth in
Section 2.2(c) of the Loan Agreement and by substituting in lieu thereof a
reference to the term "Tranche A Borrowing Base."
(i)    By deleting Section 2.4 of the Loan Agreement and by substituting in lieu
thereof the following:
2.4    Commitments. The aggregate amount of each Lender's (a) Pro Rata Share of
the Tranche A Loans and Letter of Credit Obligations shall not exceed the amount
of such Lender's Tranche A Commitment, and (b) Pro Rata Share of the Tranche B
Loans shall not exceed the amount of such Lender's Tranche B Commitment, in each
case, as the same may from time to time be amended in accordance with the
provisions hereof.
(j)    By deleting Section 3.2(b) of the Loan Agreement and by substituting in
lieu thereof the following:
(b)    for the benefit of Lenders, on the first day of each month in arrears
while this Agreement is in effect and for so long thereafter as any of the
Obligations are outstanding, an unused line fee at a rate equal to: (i) for the
period beginning on the Closing Date through and including September 30, 2011,
0.25% per annum calculated upon the amount by which the Maximum Credit (as such
term was defined in this Agreement prior to the First Amendment Date) exceeds
the average daily principal balance of the outstanding Loans and Letter of
Credit Obligations during the immediately preceding fiscal quarter (or part
thereof), (ii) at all other times, (A) if the average Excess Availability for
the most recently completed fiscal quarter is less than an amount equal to fifty
percent (50%) of the sum of the Tranche A Maximum Credit and the Tranche B
Maximum Credit, 0.25% per annum calculated upon the amount by which the sum of
the Tranche A Maximum Credit and the Tranche B Maximum Credit exceeds the
average daily principal balance of the outstanding Loans and Letter of Credit
Obligations during the immediately preceding fiscal quarter (or part thereof)
(the "Average Daily Balance"), and (B) if the average Excess Availability for
the most recently completed fiscal quarter is greater than or equal to an amount
equal to fifty percent (50%) of the sum of the Tranche A Maximum Credit and the
Tranche B Maximum Credit, 0.375% per annum calculated upon the Average Daily
Balance, which fee shall in each case be payable on the first day of each month
in arrears and shall be fully earned when due. Any adjustment to the unused line
fee rate pursuant to the immediately preceding sentence shall take effect on the
first day of the fiscal quarter immediately following the fiscal quarter with
respect to which such rate is determined; and
(k)    By deleting Section 6.4(a) of the Loan Agreement and by substituting in
lieu thereof the following:
(a)     So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent

13

--------------------------------------------------------------------------------




(other than fees or expenses that are for Agent's separate account or for the
separate account of the Issuing Bank) shall be apportioned ratably among the
Lenders having a Pro Rata Share of the Commitment or Obligation to which a
particular fee or expense relates. All payments to be made hereunder by
Borrowers shall be remitted to the Agent Payment Account as provided in Section
6.3 or such other place as Agent may designate from time to time, and all such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing, first, to reduce
the balance of the Tranche A Loans outstanding, then, to reduce the balance of
the Tranche B Loans outstanding, and, thereafter, to Borrowers (to be wired to
the Designated Account) or such other Person entitled thereto under applicable
law.
(l)    By deleting clauses (ix) to (xiii) of Section 6.4(b) of the Loan
Agreement and by substituting in lieu thereof the following:
(ix)    ninth, ratably, to pay interest accrued in respect of the Tranche A
Loans (other than Special Agent Advances),
(x)    tenth, ratably (A) to pay the principal of all Tranche A Loans until paid
in full, (B) to Agent, to be held by Agent, for the benefit of Issuing Bank (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Bank, a share of each payment made by
Issuing Bank pursuant to a Letter of Credit), as cash collateral in an amount up
to one hundred five percent (105%) of the Letter of Credit Obligations (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any payment made by Issuing Bank pursuant to a Letter of Credit
as and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
6.4(b), beginning with tier (i) hereof), and (C) ratably, to the Bank Product
Providers based upon amounts then certified by the applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Providers on account of Hedge Obligations as to
which a Reserve has been established for the Current Hedge Exposure applicable
thereto,
(xi)    eleventh, ratably, to pay interest accrued in respect of the Tranche B
Loans (other than Special Agent Advances),
(xii)    twelfth, ratably, to pay the principal of all Tranche B Loans until
paid in full,
(xiii)    thirteenth, to pay any other Obligations other than Obligations owed
to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Banking
Relationship Debt (including all Hedge Obligations for which no Reserve has been
established for the Current Hedge Exposure applicable thereto and the portion of
any Hedge Obligations in excess of the Reserve created therefor)), with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Banking Relationship Debt owed to the applicable Bank
Product Provider as and when such amounts first become due and

14

--------------------------------------------------------------------------------




payable and, if and at such time as all such Banking Relationship Debt is paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Banking Relationship Debt shall be reapplied pursuant to this Section
6.4(b), beginning with tier (i) hereof),
(xiv)    fourteenth, ratably, to pay any Obligations owed to Defaulting Lenders;
and
(xv)    fifteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(m)    By adding a new Section 6.12(f) to the Loan Agreement in proper numerical
sequence as follows:
(f)    Each Qualified ECP Obligor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to be jointly
and severally liable for, guarantee and otherwise honor all Obligations in
respect of Swap Obligations (provided, however, that each Qualified ECP Obligor
shall only be liable under this Section 6.12(f) for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 6.12(f), or otherwise under the Loan Documents, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Obligor under
this Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Obligor intends that this Section 6.12(f)
constitute, and this Section 6.12(f)shall be deemed to constitute, a "keepwell,
support, or other agreement" for the benefit of each other Obligor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(n)    By deleting Section 7.1(a)(ii) of the Loan Agreement and by substituting
in lieu thereof the following:
(ii)    on a monthly basis, a report detailing the calculation of each of the
Tranche A Borrowing Base and the Tranche B Borrowing Base certified by the chief
financial officer of Delta or an authorized designee thereof, in form and
substance satisfactory to Agent; provided, that, if Excess Availability at any
time is less than an amount equal to twelve and one-half percent (12.5%) of the
sum of the Tranche A Maximum Credit and the Tranche B Maximum Credit, in Agent's
discretion and at Agent's request, Borrowers shall deliver to Agent such
calculation of each of the Tranche A Borrowing Base and the Tranche B Borrowing
Base and certification on a weekly basis until such time that Excess
Availability is greater than or equal to twelve and one-half percent (12.5%) of
the sum of the Tranche A Maximum Credit and the Tranche B Maximum Credit, for a
period of sixty (60) consecutive days, at which time the delivery requirements
shall revert to a monthly basis;
(o)    By deleting Section 7.8 of the Loan Agreement and by substituting in lieu
thereof the following:
7.8    Appraisals. Agent shall be entitled to conduct, and Borrowers shall be
obligated to reimburse Agent for:

15

--------------------------------------------------------------------------------




(a)    (i) one (1) Inventory appraisal per calendar year so long as Excess
Availability is equal to or greater than $15,000,000 (such amount to be
increased pro rata with the amount of any increase in the Commitments pursuant
to Section 2.5), and (ii) at Agent's discretion, two (2) Inventory appraisals
per calendar year so long as Excess Availability is less than $15,000,000 (such
amount to be increased pro rata with the amount of any increase in the
Commitments pursuant to Section 2.5); provided, however, that there shall be no
limit on the number of Inventory appraisals that Agent may conduct or request or
for which Borrowers are obligated to reimburse Agent at any time Default or
Event of Default exists or has occurred and is continuing;
(b)    one (1) trademark/Intellectual Property appraisal per calendar year;
(c)    at Agent's discretion, one (1) Real Property appraisal for each parcel of
Real Property constituting Eligible Real Property per calendar year, so long as
Excess Availability is less than $20,000,000 (such amount to be increased pro
rata with the amount of any increase in the Commitments pursuant to Section
2.5); provided, however, that there shall be no limit on the number of Real
Property appraisals for each parcel of Real Property constituting Eligible Real
Property that Agent may conduct or request or for which Borrowers are obligated
to reimburse Agent at any time a Default or Event of Default exists or has
occurred and is continuing; and
(d)    at Agent's discretion, one (1) Equipment appraisal per calendar year so
long as Excess Availability is less than $20,000,000 (such amount to be
increased pro rata with the amount of any increase in the Commitments pursuant
to Section 2.5); provided, however, that there shall be no limit on the number
of Equipment appraisals that Agent may conduct or request or for which Borrowers
are obligated to reimburse Agent at any time a Default or Event of Default
exists or has occurred and is continuing.
(p)     By deleting Section 9.7(b)(iv) of the Loan Agreement and by substituting
in lieu thereof the following:
(iv)    the disposition of assets owned by Borrowers during the term of this
Agreement having a fair market value of not greater than $5,000,000, provided
that, (A) no Default or Event of Default shall exist at the time of and after
giving effect to such disposition, and (B) none of such assets shall have been
included in the calculation of the either the Tranche A Borrowing Base or the
Tranche B Borrowing Base in the monthly reporting submitted to Agent pursuant to
Section 7.1(a)(ii) hereof immediately prior to the consummation of the
disposition of assets;


(q)    By deleting Section 9.8(g) of the Loan Agreement and by substituting in
lieu thereof the following:
(g)    Liens in the assets of the Honduras Subsidiaries to secure the Permitted
Central American Debt and the Permitted First Amendment Honduran Debt to the
extent permitted under Section 9.9(g) hereof and Liens in the assets of other
Foreign

16

--------------------------------------------------------------------------------




Subsidiaries to secure Permitted Foreign Debt to the extent permitted under
Section 9.9(h) hereto;
(r)    By deleting Sections 9.9(g) and (j) of the Loan Agreement and by
substituting in lieu thereof the following, respectively:
(g)    (i) Permitted Central American Debt, in an aggregate principal amount not
to exceed $11,000,000, and (ii) Permitted First Amendment Honduran Debt, in an
aggregate principal amount not to exceed $10,000,000;
(j)    (i) Indebtedness of Delta and Art Gun consisting of Earnout Amounts under
(and as defined in) the Art Gun Purchase Agreement, provided that the Art Gun
Subordination Agreement is in full force and effect, and (ii) Indebtedness of
TTG consisting of each of (x) the Indebtedness evidenced by the Promissory Note
and (y) the Contingent Consideration, each under (and as defined in) the Salt
Life Purchase Agreement, provided that the Salt Life Subordination Agreement is
in full force and effect; and
(s)    By deleting the reference to "$15,000,000" set forth in Section
9.11(b)(i) of the Loan Agreement and by substituting in lieu thereof a reference
to "$18,125,000."
(t)    By deleting Section 11.3(a)(xii) of the Loan Agreement and by
substituting in lieu thereof the following:
(xii)    amend, modify, or eliminate the definition of either Tranche A
Borrowing Base or Tranche B Borrowing Base, or any of the defined terms
(including the definitions of Eligible Account, Eligible Inventory, and Eligible
In-Transit Inventory) that are used in one or both such definitions to the
extent that any such change results in more credit being made available to
Borrowers based upon the either the Tranche A Borrowing Base or the Tranche B
Borrowing Base, but not otherwise, or the definitions of Tranche A Maximum
Credit or Tranche B Maximum Credit.
(u)    By deleting each reference to the term "Maximum Credit" set forth in
Section 12.11(a) of the Loan Agreement and by substituting in lieu thereof, in
each case, a reference to the term "Commitments."
(v)    By deleting the reference to the term "Borrowing Base" set forth in
Section 12.11(b)(vi)(B) of the Loan Agreement and by substituting in lieu
thereof a reference to the term "Tranche A Borrowing Base."
(w)    By deleting Section 12.17 of the Loan Agreement and by substituting in
lieu thereof the following:
12.17    Additional Loans. Agent shall not make any Loans or provide any Letters
of Credit to Borrowers on behalf of Lenders intentionally and with actual
knowledge that such Loans or Letters of Credit would cause the aggregate amount
of the total outstanding Loans and Letter of Credit Obligations to Borrowers to
exceed the sum of the Tranche A Borrowing Base and the Tranche B Borrowing Base,
without the prior consent of all Lenders, except, that, Agent may make such
additional Loans or provide such additional Letters of Credit on behalf of
Lenders, intentionally and with actual knowledge that such Loans or Letters of
Credit will cause the total outstanding Loans and Letters of Credit to Borrowers
to exceed the sum of the Tranche A Borrowing

17

--------------------------------------------------------------------------------




Base and the Tranche B Borrowing Base, as Agent may deem necessary or advisable
in its discretion, provided, that: (a) the total principal amount of the
additional Loans or additional Letters of Credit to Borrowers which Agent may
make or provide after obtaining such actual knowledge that the aggregate
principal amount of the Loans equal or exceed the sum of the Tranche A Borrowing
Base and the Tranche B Borrowing Base shall not exceed the aggregate amount
equal to $5,000,000 outstanding at any time and shall not cause the total
principal amount of the Loans and Letter of Credit Obligations to exceed the sum
of the Tranche A Maximum Credit and the Tranche B Maximum Credit and (b) no such
additional Loan or Letters of Credit shall be outstanding more than thirty (30)
days after the date such additional Loan or Letter of Credit is made or issued
(as the case may be), with five (5) days thereafter during which no such new
Loans or Letters of Credit are made or exist, except as the Required Lenders may
otherwise agree. Each Lender shall be obligated to pay Agent the amount of its
Pro Rata Share of any such additional Loans or Letters of Credit provided that
Agent is acting in accordance with the terms of this Section 12.17.
(x)    By deleting Section 13.1(a) of the Loan Agreement and by substituting in
lieu thereof the following:
(a)    This Agreement and the other Financing Agreements shall become effective
as of the date set forth on the first page hereof and shall continue in full
force and effect, (i) with respect to the Tranche A Loans, for a term ending on
May 27, 2017 (the "Tranche A Maturity Date") and (ii) with respect to the
Tranche B Loans, for a term ending on the earlier to occur of (x) August ___,
2015 and (y) the first day of the calendar month after which Borrowers deliver
written notice to Agent of Borrowers' desire to terminate the Tranche B
Commitments(the "Tranche B Maturity Date"), unless sooner terminated pursuant to
the terms hereof. Upon the effective date of termination of the Financing
Agreements, Borrowers shall pay to Agent, in full, all outstanding and unpaid
Obligations and shall furnish cash collateral to Agent in such amounts as Agent
determines are reasonably necessary to secure Agent and Lenders from loss, cost,
damage or expense, including reasonable attorneys' fees actually incurred and
legal expenses, in connection with any contingent Obligations, including issued
and outstanding Letters of Credit and checks or other payments provisionally
credited to the Obligations and/or as to which Agent or any Lender has not yet
received final and indefeasible payment and any continuing obligations of Agent
or any Lender pursuant to any Deposit Account Control Agreement. The amount of
such cash collateral (or letter of credit, as Agent may determine) as to any
Letter of Credit Obligations shall be in the amount equal to one hundred five
(105%) percent of the amount of the Letter of Credit Obligations plus the amount
of any fees and expenses payable in connection therewith through the end of the
latest expiration date of the Letters of Credit giving rise to such Letter of
Credit Obligations. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in Federal funds to such bank
account of Agent, as Agent may, in its discretion, designate in writing to
Administrative Borrower for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrowers to the bank
account designated by Agent are received in such bank account later than 12:00
noon, Atlanta, Georgia time.
(y)    By deleting Exhibits A and B to the Loan Agreement and by substituting in
lieu thereof Exhibits A and B hereto.

18

--------------------------------------------------------------------------------




(z)    By deleting Schedule 1.21 to the Loan Agreement and by substituting in
lieu thereof Schedule 1.21 hereto.
3.    Consent to Salt Life Acquisition. Subject to the satisfaction of the
conditions precedent set forth in Section 9 hereof, Agent and Lenders consent to
the Salt Life Acquisition. For avoidance of doubt, Borrowers do not have to
satisfy any conditions set forth in the definition of Permitted Acquisition with
respect to the Salt Life Acquisition.
4.    Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Financing Agreements and all of such
Borrower's covenants, duties, indebtedness and liabilities under the Financing
Agreements.
5.    Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Financing Agreements executed
by such Borrower are legal, valid and binding obligations of such Borrower that
are enforceable against such Borrower in accordance with the terms thereof; all
of the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and liens; the unpaid principal amount of the Loans
as of the opening of business on August 22, 2013 totaled $93,306,055.41; and, as
of the First Amendment Date, the applicable margin with respect to the Interest
Rate payable by Borrowers with respect to all Loans is Level II, as set forth on
Exhibit B to the Loan Agreement.
6.    Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof.
7.    Reference to Loan Agreement. Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to "this Agreement,""hereunder," or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.
8.    Breach of Amendment. This Amendment shall be part of the Loan Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
9.    Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof is subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Agent, unless
satisfaction thereof is specifically waived in writing by Agent:
(a)    all requisite corporate action and proceedings in connection with the
transactions contemplated by this Amendment shall be satisfactory in form and
substance to Agent, and Agent shall have received all information and copies of
all documents, including records of requisite corporate action and proceedings
which Agent may have requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authorities;
(b)    this Amendment and the other Financing Agreements and all instruments and
documents to be entered into in connection herewith, including amendments to the
Mortgages, shall have been duly executed and delivered to Agent, in form and
substance satisfactory to Agent;

19

--------------------------------------------------------------------------------




(c)    Agent shall have received, in form and substance satisfactory to Agent,
such opinion letters of counsel to Borrowers and Guarantors with respect to the
Financing Agreements and such other matters as Agent may request;
(d)    Agent shall have reviewed and found satisfactory the terms and conditions
of the Salt Life Acquisition and received true, correct and complete copies of
each agreement, document and instrument entered into by any Borrower in
connection therewith, certified as such by a responsible officer of each
Borrower;and
(e)    Agent shall have received, reviewed and found acceptable fully paid
endorsements to Agent's mortgagee title insurance policies (or binding
commitments to issue endorsements to Agent's mortgagee title insurance policies,
marked to Agent's satisfaction to evidence the form of such endorsements to be
delivered after the date hereof) with respect to the title insurance policies
that insure the Mortgages to create a valid Lien on all Real Property subject
thereto, which endorsements (and commitments therefor) shall give effect to the
transactions contemplated by this Agreement, shall "down-date" the effective
date of the title insurance policy (or policies) to which they relate and shall
not have a specific survey exception.
10.    Amendment Fee; Expenses of Agent. In consideration of Agent's and
Lender's willingness to enter into this Amendment, Borrowers jointly and
severally agree to pay to Agent, allocable to each Lender based on such Lender's
Pro Rata Share, an amendment fee in the amount of $217,500 in immediately
available funds on the date hereof. Additionally, Borrowers agree to pay, on
demand, all costs and expenses incurred by Agent in connection with the
preparation, negotiation and execution of this Amendment and any other Financing
Agreements executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Agent's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.
11.    Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Agent and Lenders (notice of which acceptance is hereby waived),
whereupon the same shall be governed by and construed in accordance with the
internal laws of the State of Georgia.
12.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
13.    No Novation, etc.. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Financing Agreements, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
14.    Counterparts; Telecopied Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.
15.    Further Assurances. Each Borrower agrees to take such further actions as
Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

20

--------------------------------------------------------------------------------




16.    Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.
17.    Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that such Borrower now has or ever had against Agent or any Lender
arising under or in connection with any of the Financing Agreements or
otherwise. Each Borrower represents and warrants to Agent and Lenders that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent or any Lender.
18.    Waiver of Jury Trial.To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.


[Remainder of page intentionally left blank; signatures appear on following
pages.]



21

--------------------------------------------------------------------------------




- 1 -




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.
BORROWERS:
 
DELTA APPAREL, INC.
 
By: /s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: VP, CFO and Treasurer
 
M.J. SOFFE, LLC, successor-by-merger to TCX, LLC
 
By: /s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: VP, CFO and Treasurer
 
JUNKFOOD CLOTHING COMPANY
 
By: /s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: VP, CFO and Treasurer
 
TO THE GAME, LLC
 
By: /s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: VP, CFO and Treasurer
 
ART GUN, LLC
 
By: /s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: VP, CFO and Treasurer



[Signatures continued on following page.]





22

--------------------------------------------------------------------------------




AGENT:
 
WELLS FARGO NATIONAL BANK, NATIONAL ASSOCIATION
 
By: /s/ Daniel Denton
Name: Daniel Denton
Title: Vice President
 
LENDERS:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By: /s/ Daniel Denton
Name: Daniel Denton
Title: Vice President
 

[Signatures continued on following page.]



23

--------------------------------------------------------------------------------






                        
BANK OF AMERICA, N.A.
 
By: /s/Steven L. Hipsman
Name: Steven L. Hipsman
Title: Senior Vice President
 







[Signatures continued on following page.]







24

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION
 
By: /s/ Alex M. Council
Name: Alex M. Council
Title: Vice President
 




25

--------------------------------------------------------------------------------




EXHIBIT A


ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this "Assignment and Acceptance")
dated as of _____________, 20__ is made between _____________________(the
"Assignor") and ____________________________(the "Assignee").
WITNESSETH:
WHEREAS, Wells Fargo Bank, National Association, in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, "Agent"), and the financial institutions which are parties to the Loan
Agreement as lenders (individually, each a "Lender" and collectively, "Lenders")
have entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Delta Apparel, Inc., M.J. Soffe, LLC, successor-by-merger to
TCX, LLC, Junkfood Clothing Company, To The Game, LLC and Art Gun, LLC
(collectively, "Borrowers") as set forth in the Fourth Amended and Restated Loan
and Security Agreement, dated May 27, 2011, by and among Borrowers, Agent and
Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement"),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the "Financing
Agreements");
WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Tranche A Loans (the "Committed Tranche A Loans") to Borrowers in an aggregate
amount not to exceed $__________ (the "Tranche A Commitment");
WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Tranche B Loans (the "Committed Tranche B Loans"; together with the Committed
Tranche A Loans, collectively, the "Committed Loans") to Borrowers in an
aggregate amount not to exceed $__________ (the "Tranche B Commitment"; together
with the Tranche A Commitment, the "Commitment");
WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Tranche A
Commitment in an amount equal to $_____________ (the "Assigned Tranche A
Commitment Amount") and Tranche B Commitment in an amount equal to
$_____________ (the "Assigned Tranche B Commitment Amount"; together with the
Assigned Tranche A Commitment Amount, collectively, the "Assigned Commitment
Amount") on the terms and subject to the conditions set forth herein and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
1.    Assignment and Acceptance.
(a)    Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Tranche A Commitment, the Tranche B
Commitment and each of the Committed Loans of Assignor and (ii) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Loan Agreement and the other

26

--------------------------------------------------------------------------------




Financing Agreements, so that after giving effect thereto, the Tranche A
Commitment and the Tranche B Commitment of Assignee shall be as set forth below
and the Pro Rata Share of Assignee shall be (___%) percent.
(b)    With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Tranche A Commitment in an amount equal
to the Assigned Tranche A Commitment Amount and a Tranche B Commitment in an
amount equal to the Assigned Tranche B Commitment Amount. Assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Agreement are required to be performed by it as a Lender.
It is the intent of the parties hereto that the Tranche A Commitment of Assignor
shall, as of the Effective Date, be reduced by an amount equal to the Assigned
Tranche A Commitment Amount, the Tranche B Commitment of Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Tranche B
Commitment Amount and Assignor shall relinquish its rights and be released from
its obligations under the Loan Agreement to the extent such obligations have
been assumed by Assignee; provided, that, Assignor shall not relinquish its
rights under Sections 2.1, 6.4, 6.8 and 6.9 of the Loan Agreement to the extent
such rights relate to the time prior to the Effective Date.
(c)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee's Tranche A Commitment will be $_____________ and
Assignee's Tranche B Commitment will be $_____________.
(d)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor's Tranche A Commitment will be $ _____________ and
Assignor's Tranche B Commitment will be $ _____________(in each case, as such
amount may be further reduced by any other assignments by Assignor on or after
the date hereof).
2.    Payments.
(a)    As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $_____________, representing
Assignee's Pro Rata Share of the principal amount of all Committed Loans.
(b)    Assignee shall pay to Agent the processing fee in the amount specified in
Section 13.7(a) of the Loan Agreement.
3.    Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of Assignee.
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees and other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and pay to the other
party any such amounts which it may receive promptly upon receipt.
4.    Independent Credit Decision. Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Borrowers and their
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time,

27

--------------------------------------------------------------------------------




continue to make its own credit and legal decisions in taking or not taking
action under the Loan Agreement.
5.    Effective Date; Notices.
(a)    As between Assignor and Assignee, the effective date for this Assignment
and Acceptance shall be ___________, 20__ (the "Effective Date"); provided,
that, the following conditions precedent have been satisfied on or before the
Effective Date:
(i)
this Assignment and Acceptance shall be executed and delivered by Assignor and
Assignee;

(ii)
the consent of Agent as required for an effective assignment of the Assigned
Commitment Amount by Assignor to Assignee shall have been duly obtained and
shall be in full force and effect as of the Effective Date;

(iii)
written notice of such assignment, together with payment instructions, addresses
and related information with respect to Assignee, shall have been given to
Administrative Borrower and Agent; Assignee shall pay to Assignor all amounts
due to Assignor under this Assignment and Acceptance; and

(iv)
the processing fee referred to in Section 2(b) hereof shall have been paid to
Agent.

(b)    Promptly following the execution of this Assignment and Acceptance,
Assignor shall deliver to Administrative Borrower and Agent, for acknowledgment
by Agent, a Notice of Assignment in the form attached hereto as Schedule 1.
6.    [Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]
(a)    Assignee hereby appoints and authorizes Assignor in its capacity as Agent
to take such action as agent on its behalf to exercise such powers under the
Loan Agreement as are delegated to Agent by Lenders pursuant to the terms of the
Loan Agreement.
(b)    Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]
7.    Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent
and Borrowers that under applicable law and treaties no tax will be required to
be withheld by Assignee, Agent or Borrowers with respect to any payments to be
made to Assignee hereunder or under any of the Financing Agreements, (b) agrees
to furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrowers, prior to the time
that Agent or Borrowers are required to make any payment of principal, interest
or fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new such Forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and regulations and amendments thereto, duly executed and completed by Assignee,
and (c) agrees to comply with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.
8.    Representations and Warranties.
(a)    Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, Lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or

28

--------------------------------------------------------------------------------




consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors' rights and to general equitable principles.
(b)    Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto. Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of their respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.
(c)    Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance, and (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors' rights to general equitable principles.
9.    Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.
10.    Miscellaneous
(a)    Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.
(b)    All payments made hereunder shall be made without any set-off or
counterclaim.
(c)    Assignor and Assignee shall each pay its own costs and expenses incurred
in connection with the negotiation, preparation, execution and performance of
this Assignment and Acceptance.

29

--------------------------------------------------------------------------------




(d)    This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
(e)    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF GEORGIA. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in Fulton County, Georgia over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Georgia State or Federal court. Each party to this Assignment
and Acceptance hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.
(f)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, ASSIGNOR AND ASSIGNEE EACH
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT,
ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR
WRITTEN).
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.
[ASSIGNOR]
By:_____________________
Title:___________________    
[ASSIGNEE]
By:________________________
Title:_______________________

30

--------------------------------------------------------------------------------








SCHEDULE 1
to
NOTICE OF ASSIGNMENT AND ACCEPTANCE
________________, 20__
Attn:________________________
Re:
Delta Apparel, Inc., M.J. Soffe, LLC, Junkfood Clothing Company, To The Game,
LLC and Art Gun, LLC

Ladies and Gentlemen:
Wells Fargo Bank, National Association, in its capacity as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
"Agent"), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a "Lender" and collectively, "Lenders") have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Delta Apparel, Inc., M.J. Soffe, LLC, successor-by-merger to
TCX, LLC, Junkfood Clothing Company, To The Game, LLC and Art Gun,
LLC(collectively, "Borrowers") as set forth in the Fourth Amended and Restated
Loan and Security Agreement, dated May 27, 2011, by and among Borrowers, Agent
and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement"),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the "Financing
Agreements"). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.
l.    We hereby give you notice of, and request your consent to, the assignment
by ____________________ (the "Assignor") to__________________ (the "Assignee")
such that after giving effect to the assignment Assignee shall have an interest
equal to______ (_%) percent of the total Commitments pursuant to the Assignment
and Acceptance Agreement attached hereto (the "Assignment and Acceptance"). We
understand that the Assignor's Tranche A Commitment shall be reduced by
$___________, and Assignor's Tranche B Commitment shall be reduced by
$_____________, in each case, as the same may be further reduced by other
assignments on or after the date hereof.
2.    Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if Assignee were the Lender originally holding such
interest under the Loan Agreement.

31

--------------------------------------------------------------------------------






3.    The following administrative details apply to Assignee:
(A)    Notice address:___________________
Assignee name:___________________
Address:_________________________
_________________________
_________________________
Attention:________________________
Telephone:_______________________
Telecopier:_______________________


(B)    Payment instructions:


Account No.:_____________________
At:_____________________________
Reference:_______________________
Attention:________________________
4.    You are entitled to rely upon the representations, warranties and
covenants of each of Assignor and Assignee contained in the Assignment and
Acceptance.
IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.
Very truly yours,


[NAME OF ASSIGNOR]




By:________________________


Title:_______________________






[NAME OF ASSIGNEE]




By:_________________________


Title:________________________

32

--------------------------------------------------------------------------------






ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:


AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent


By:                        
Name:                         
Title:                        




BORROWERS:** No signature of Borrowers required if a Default or Event of Default
exists.


DELTA APPAREL, INC.
M.J. SOFFE, LLC, successor-by-merger to TCX, LLC



By:                             By:                         
Name:                             Name:                         
Title:                             Title:                         




JUNKFOOD CLOTHING COMPANY            TO THE GAME, LLC


By:                             By:                         
Name:                             Name:                         
Title:                             Title:                         




ART GUN, LLC                    


By:                             
Name:                             
Title:                             



33

--------------------------------------------------------------------------------




EXHIBIT B
PRICING GRID
For the period after the Closing Date until Borrowers deliver the financial
statements and compliance certificate required by Section 9.6 of the Agreement
for the fiscal quarter ending December 31, 2011, the applicable margin for Base
Rate Tranche A Loans will be 0.75% and the applicable margin for LIBOR Rate
Tranche A Loans will be 1.75%. Thereafter, the applicable margin will be
increased or decreased on a quarterly basis, based upon the following pricing
grid:
 
 
Tranche A Loans
Tranche B Loans
Level
When Average Alternate Excess Availability is:
Applicable Base Rate Margin
Applicable LIBOR Rate Margin
Applicable Base Rate Margin
Applicable LIBOR Rate Margin
I
< 20.0% of the Commitments
1.25%
2.25%
2.75%
3.75%
II
≥ 20.0% of the Commitments but < 50.0% of the Commitments
1%
2%
2.75%
3.75%
III
≥ 50% of the Commitments
0.75%
1.75%
2.75%
3.75%



At any time that an Event of Default exists or has occurred and is continuing,
the applicable margin shall be adjusted immediately to the margin applicable for
Level I.
The term "Average Alternate Excess Availability" shall mean, at any time, the
average of the aggregate amount of the Alternate Excess Availability of
Borrowers, as calculated by Agent, for the immediately preceding fiscal quarter.
The applicable margin shall be calculated and established once each fiscal
quarter, effective as of the first day of the fiscal quarter following the
fiscal quarter with respect to which Agent has received the required financial
statements and compliance certificate, and shall remain in effect until adjusted
thereafter as of the first day of a subsequent fiscal quarter.
In the event that any financial statement or compliance certificate delivered by
Borrowers for any period is shown to be inaccurate (whether such inaccuracy is
discovered at any time during the effectiveness of the Credit Facility or up to
six months thereafter), and such inaccuracy, if corrected, would have led to the
application of a higher applicable margin for any period than the applicable
margin applied for such period, then (i) Borrowers shall immediately deliver to
Agent a correct compliance certificate for such period, (ii) the applicable
margin for such period shall be deemed to be the applicable margin that would
have been in effect for such period had the financial statement or compliance
certificate delivered by Borrowers not contained the inaccuracy, and (iii)
Borrowers shall immediately pay to Agent the accrued additional interest owing
as a result of such increased applicable margin for such period. Neither the
recalculation of the applicable margin for such a period, nor the payment by
Borrowers of the accrued additional interest required, shall limit the rights of
Agent and Lenders with respect to their ability to charge interest at the
Default Rate or to declare any Event of Default or exercise any of their
remedies during the existence of such an Event of Default.

34

--------------------------------------------------------------------------------




Schedule 1.21


Commitments
Name of Lender
Tranche A Commitment
Tranche B Commitment
 
On or before Tranche B Maturity Date
After Tranche B Maturity Date
On or before Tranche B Maturity Date
After Tranche B Maturity Date
Wells Fargo Bank, National Association
51.724138% of the Tranche A Maximum Credit
$75,000,000
51.724138% of the Tranche B Maximum Credit
$-0-
Bank of America, N.A.
31.034483% of the Tranche A Maximum Credit
$45,000,000
31.034483% of the Tranche B Maximum Credit
$-0-
PNC Bank, National Association
17.241379% of the Tranche A Maximum Credit
$25,000,000
17.241379% of the Tranche B Maximum Credit
$-0-








35